—Appeal by the defendant from two judgments of the County Court, Nassau County (Wexner, J.), both rendered December 7, 1995, convicting him of murder in the second degree (two counts) under Indictment No. 90949, and murder in the second degree (two counts) and attempted robbery in the first degree under Indictment No. 92705, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that he was denied the effective assistance of counsel is without merit. The record established that the defense counsel provided meaningful representation (see, People v Flores, 84 NY2d 184; People v Baldi, 54 NY2d 137).
The defendant’s sentences are not excessive (see, People v Suitte, 90 AD2d 80).
To the limited extent that the defendant’s remaining contentions are preserved for appellate review, they are without merit.
Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.